Citation Nr: 1325042	
Decision Date: 08/07/13    Archive Date: 08/13/13

DOCKET NO.  11-28 346	)	DATE 
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri



THE ISSUE

 Entitlement for service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Joseph T. Aquilina







INTRODUCTION

The Veteran had active military service from June 1968 to April 1972. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri which denied service connection for tinnitus. 


FINDING OF FACT

Tinnitus was not manifested in service and is not causally or etiologically related to service.


CONCLUSION OF LAW

The criteria for a grant of service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); C.F.R. § 3.159(b) (1) (2011).  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In Pelegrini, the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO. 

The Court has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must inform a claimant that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.  

Prior to the RO's adjudication of the claim, the Veteran was provided with a letter in November 2009 on the issue of entitlement to service connection for tinnitus containing all of the notification required by 38 C.F.R. § 3.159, as defined by Dingess and Pelegrini. With regard to the duty to assist, the VA obtained service treatment records, pertinent post service VA medical records, as well as private records.  The Veteran was afforded a VA examination  of his claimed disability which included a relevant medical opinion enumerating the reason and basis for the examiner's opinion. 

Neither the Veteran, nor any representative has alleged prejudice with respect to notice, as is required. See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008). As there is no indication of additional relevant outstanding evidence, the Board concludes that the duties to notify and assist have been satisfied with regard to notice and timing.


Service Connection

Service connection is warranted for disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty." 38 U.S.C. § 1110.  Generally, service connection requires (1) the existence of a present diagnosed disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship or nexus between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163 (2004).  Regulation 3 8 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

While the Board observes that the Veteran is pursuing an appeal for tinnitus, attention must also be given to hearing loss. As the below discussion will demonstrate, the Veteran's tinnitus was diagnosed to be caused by and associated with high frequency hearing loss (VA Examinaiton April 2010). Consequently, because of the close symptomatic attenuation of tinnitus to hearing loss, it is necessary to identify service connection factors for hearing loss.

With certain chronic disorders, including organic diseases of the nervous system, such as hearing loss, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011); see also VA Under Secretary for Health letter dated October 4, 1995 (stating that it is appropriate for VA to consider sensorineural hearing loss as an organic disease of the nervous system and, therefore, a presumptive disability). See Walker v. Shinseki 708 F.3d 1331, 1334 (Fed Cir. 2013) also stating that chronic diseases are limited to those diseases found in 38 C.F.R. § 3.303(b), 3.309 (b) and for diseases not listed in 3.309(a) continuous symptoms are still relevant within the context of 3.309(b). This presumption, however, is rebuttable by probative evidence to the contrary

Evidence must be proffered with regard to the existence/diagnosis of an injury as well as the nexus of the injury to service. Nexus can be supported by medical and lay evidence.  

With regard to lay evidence, the Veteran can attest to factual matters of which he has first-hand knowledge, such as experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy. See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005). Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition (noting that sometimes the lay person will be competent to identify the condition where the condition is simple, for example a broken leg), (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007). 

Medical evidence is required to demonstrate a relationship between a present disability and the continuity of symptomatology if the condition, is not one where a lay person's observations would be competent.  Clyburn v. West, 12 Vet. App. 296 (1999). The Board may weigh such testimony and make a credibility determination as to whether the evidence supports a finding of service incurrence and (continuity of symptomatology) sufficient to establish service connection. See Barr v. Nicholson, 21. Vet. App. 303 (2007).

The Veteran contends that his disabilities resulted from an  attack indicent during his service in Vietnam. He contends that this attack incident caused acoustic trauma and an ear infection which led to hearing loss and tinnitus.

The pertinent medical evidence generally weighs against the claim and undermines the Veteran's credibility. While the Veteran's lay statements reference "constant tinnitus" (and hearing loss) since service, caused by the attack incident, the service treatment records shows no shift in hearing acuity from entry to discharge.  Service records for the ear infections reference "treatment"  but the treatment is not mentioned in relation to the attack or acoustic trauma. Further the Veteran's medical history notes "no complications, no sequelae" after referencing the ear infections(Separation Exam February 1972). The Veteran voiced no complaints in his medical summary regarding tinnitus. Service treatment records mention no auditory problems and the only note about the ears are the infections (October 7 1968, Chaute Air Force Base, Illinois; "External otitis" in July 1969 and January 1970, both at Phan Rang Vietnam Air Base). 

While the Veteran posited that his ear infection was an immediate result of the attack incident, the infection occurred more than a month after the 1969 incident at Phu Cat Air Force Base. (See October 2010 Rating Decision). Beyond infections, there are no auditory problems or ear problems in the service record.  The treating physicians who examined the Veteran for the infections did not list any auditory symptoms.  Consequently, while the lack of documented complaints or hospitalizations related to auditory issues are not dispositive, the absence of such occurrences are inconsistent with the Veteran's statements about in-service tinnitus which by way of the claim, the Veteran contended, arose immediately in relation to the attack incident.  What is more, no auditory or ear related complaints were made by the Veteran until more than 30 years after discharge in a 2006 private medical record where the Veteran mentions "ear wax" and "ringing."  Evidence of a prolonged period without medical complaint, and the amount of time that elapsed since military service, can be considered as evidence against a claim. Maxson v. Gober, 230 F.3d 1330, 1333  (Fed. Cir. 2000).

More recently, a February 2010 VA examination and an April 2010 VA addendum and opinion (by the same audiologist) offer evidence against the claim. The examiner made note of the Veteran's statements regarding acoustic trauma and prior ear related issues, and conducted an audiology exam to assess hearing loss. The examiner noted review of the Veteran's C-File and DD-214. The examiner noted responses in a moderate to severe sensorineural hearing loss between 4000-800 Hz (right ear) and 2000 to 8000 Hz (left ear) and affirmed that the Veteran relayed constant tinnitus.  The examiner diagnosed the Veteran with bilateral high frequency hearing loss with a report of "constant tinnitus."  The examiner opined that the Veteran's tinnitus was associated with his hearing loss. 

However, the examiner states that hearing loss and tinnitus were not caused by or a result of military service. The examiner's rationale for this finding was that military evaluations were within normal range, showing no change over the Veteran's time in service. Additionally, the examiner noted that, at discharge, there was no threshold between 10 decibels between 500-600 Hz bilaterally, consequently showing that hearing loss occurred after the military.  The examiner acknowledged the Veteran's time in service including the attack incident and ear infections.  However, the examiner stated neither the attack incident (nor the ear infections) would "have contributed to hearing loss or tinnitus." The examiner opined that the tinnitus was consistent with a high frequency hearing loss and that the loss occurred post service.  

The Board finds the examiner's opinion to be highly probative as it is predicated upon a thorough review of the claims folder and contains a rationale with discussion of the Veteran's medical history. The examiner accurately described the in-service and post-service evidence and explained the reasons for conclusions: specifically, acknowledgement of acoustic trauma from the Veteran's military career as an aircraft mechanic, exposure to an attack incident, in-service treatment for the ears, as well as substantiating why the Veteran's time in service did not cause the current tinnitus disability. The Board finds a medical opinion more probative and adequate when it is supported by clinical evidence or other rationale to support the finding. Bloom v. West, 12 Vet. App 185, 187 (1999).  The examiner proffered explanations for the lack of causal connection of the current disability to time in service, notably with regard to the lack of connection between ear infections and tinnitus. (Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304(2008) (the bulk of the probative value of a medical opinion is derived from its reasoning). The overwhelming weight of the medical evidence indicates a lack of nexus of the contended tinnitus to time in service.

The Veteran offered lay evidence arguing his tinnitus and hearing loss were caused by acoustic trauma in service. The Veteran reported in the April 2010 VA Examination that he was exposed to "aircraft, rocket fire, mortars and basic training noise" and that " hearing protection was not available all the time." He also states that "after a 120 mm rocket exploded in close proximity to him in Vietnam, he couldn't hear for several hours and developed an ear infection...after the explosion." The Veteran also reported ear infections "in Vietnam" which followed the attack incident and that the ringing in his hears as "gone on ever since" the incident. In a description of a (post-service) PTSD screening exam, the Veteran noted that he "never got his hearing back after this attack." (December 2009 Veteran Statement in Support of the Claim.)

Here, the Board has considered the Veteran's lay statements addressing the incurrence of tinnitus. The Veteran is competent to report his symptoms of tinnitus as these are observable symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology).   Knowledge derived from a Veteran's senses, that which is heard, felt, seen, smelled or tasted is considered credible and competent.  Layno v. Brown, 6 Vet. App. 465 (1994).  It is within the Veteran's realm of personal knowledge whether he has difficulty hearing and whether he has ringing in his ears. The Board acknowledges that the Veteran was exposed to acoustic trauma during an active duty attack incident (June 1969) and also observes that time in service as an aircraft mechanic exposed the Veteran to acoustic trauma as alleged in his claim 38 U.S.C.A. § 1154(a).

The Board has also considered the Veteran's statement regarding the etiology of his disability and his theories on a causal connection to military service. While the Board finds the Veteran competent to impart his symptoms and account for his in service experience, he is not able to make an etiological theory as he lacks medical training. 38 C.F.R. § 3.159(a)(1),(2) (2012).

In view of the in-service findings of normal hearing, and the lengthy period following service without a showing of tinnitus disability, there is no persuasive evidence of continuity of symptomatology and this weighs against the Veteran's claim. The record has only one mention of ringing in the ears in the form a private record from 2006.  This taken together with the competent medical evidence and opinion of the 2010 medical examination, prevail over the Veteran's contentions and lay evidence. Therefore, the preponderance of the evidence is against the Veteran's claim. As such, reasonable doubt does not arise and entitlement to service connection is not warranted. 


ORDER

Service connection for tinnitus is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


